                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS E. LIBERTI,                       :

            Plaintiff                    :   CIVIL ACTION NO. 3:16-1504

      v.                                 :        (JUDGE MANNION)

NANCY A. BERRYHILL,                      :
Acting Commissioner
of Social Security                       :

            Defendant                    :

                               MEMORANDUM

      Pending before the court is the March 25, 2019 report of Judge Gerald
B. Cohn, which recommends that the plaintiff’s complaint challenging the final
decision of the Commissioner denying his applications for disability insurance
benefits (“DIB”) and supplemental security income (“SSI”) under Titles II and
XVI of the Social Security Act, (Doc. 1), 42 U.S.C. §§401-433, 1381-1383f, be
denied, and that the decision of the Commissioner be affirmed. (Doc. 16).
Judge Cohn reviewed the record in this case pursuant to 42 U.S.C. §405(g)
to determine whether there is substantial evidence to support the
Commissioner’s decision denying the plaintiff’s claims for DIB and SSI. The
court has jurisdiction over this appeal pursuant to 42 U.S.C. §1383(c)(3).
Neither the Commissioner nor the plaintiff have filed objections to Judge
Cohn’s report and the time within which to do so has expired.
      Where no objection is made to a report and recommendation, the court
should, as a matter of good practice, “satisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.”
Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v.
Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give
some review to every Report and Recommendation)). Nevertheless, whether
timely objections are made or not, the district court may accept, not accept or
modify, in whole or in part, the findings or recommendations made by the
magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31. Upon review, the
report and recommendation of Judge Cohn will be adopted in its entirety.
           The court has reviewed the reasons presented by Judge Cohn for
recommending         that   the   plaintiff’s    complaint   be   denied,   that   the
Commissioner’s decision be affirmed. Because the court agrees with the
sound reasoning that led Judge Cohn to the conclusions in his report and
finds no clear error on the face of the record, the court will adopt the report in
its entirety. An appropriate order shall issue.



                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge


Date: April 10, 2019
16-1504-01.wpd




                                            2
